DETAILED ACTION
1)	Claims 1 to 4, 7, 8, 12, 13, 17 to 19 and 22 to 29 are pending in the instant application.  Claims 4, 7, 8, 12, 13, 17 to 19, 22, 25 to 27 and 29 have been amended, and claims 5, 6, 9 to 11, 14 to 16, 20, 21 and 30 to 39 have been canceled as requested by Applicant in the correspondence filed 19 October of 2020.
Notice of Pre-AIA  or AIA  Status
2)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	3)	There is no information disclosure statement (IDS) of record in the instant application.  Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  In addition, Applicant’s attention is directed to M.P.E.P. 704.10.
4)	The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to 
5)	The citing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by Applicant in a proper information disclosure statement in compliance with 37 CFR 1.98, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6)	Claims 1 to 4, 7, 8, 12, 13, 17 to 19 and 22 to 29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Qiu et al. patent publication (US 2016/0024219-A1), which was published more than one year before the earliest effective filing date of the instant application.  All of the limitations of the instant claims are expressly taught by Qiu et al. in the context claimed.  It is noted that the amino acid sequences presented in SEQ ID NOs: 1 to 10 of the instant application appear to be identical to the sequences presented in SEQ ID NOs: 1 to 10 of the Qiu et al. publication.  Consequently, Qiu et al. appears to have fairly taught an anti-human CD52IgG1 antibody meeting the antibody limitations recited in the instant claims.  The text in paragraph [0123] of Qiu et al. states that “the antibodies or portions of this invention are useful therapeutic agents for treating multiple sclerosis (MS)” and that “MS includes relapsing-remitting, secondary progressive, primary progressive, and progressive relapsing multiple sclerosis”.
The text in paragraph [0125] of Qiu et al. taught that:
 “a patient having multiple sclerosis is treated with a first cycle of the antibody comprising 5 daily doses of the antibody followed by at least one further cycle of antibody treatment, in which the treatment occurs one year after the first cycle and comprises 3 doses of the antibody applied on consecutive days. In one embodiment, an anti-CD52 antibody is administered to a patient having multiple sclerosis on five consecutive days at 12 mg/day in a first treatment cycle; and after one year, the anti-CD52 antibody is administered to the patient on three consecutive days at 12 mg/day in a second treatment cycle. In one embodiment, an anti-CD52 antibody is administered to a patient having multiple sclerosis at a total dose of 60 mg over five consecutive days in a first treatment cycle; and after one year, the anti-CD52 antibody is administered to the patient at a total dose of 36 mg over three consecutive days in a second treatment cycle.”  
In so far as claims 7 and 12 require intravenous infusion or subcutaneous injection, these modes of administration were fairly taught in paragraph [0114] of Qiu et al.
The further limitations of claims 18, 26 and 29 are met by the text in paragraph [0131], which states that “drugs known to those skilled in the art to be effective to manage infusion-related side effects may be administered before, during, or after infusion of the anti-CD52 antibody” and that “[s]uch drugs include corticosteroids (e.g., methylprednisolone), acetaminophen, and antihistamines (e.g., diphenhydramine).
With respect to claim 22, the text in paragraph [0127] of Qiu et al. taught that “a patient having MS is only re-treated once evidence of renewed MS activity has been observed”.
The further limitation of claims 27 and 28 are taught by the text in paragraph [0132], which states that “ [i]n one embodiment of the invention, patients may additionally receive a drug that serves as a prophylaxis against herpes” and that, “patients may receive 200 mg of acyclovir (e.g., ZOVIRAX.RTM.) twice daily during administration of an antibody of the invention and for 28 days thereafter”.
Allowable Subject Matter
7)	Claims 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/           Primary Examiner, Art Unit 1649